In a proceeding to judicially settle an executor’s account, the appeal is from a decree of the Surrogate’s Court, Kings County, dated September 15, 1977, which settled the account pursuant to a stipulation. Decree affirmed, with one bill of $50 costs and disbursements jointly to respondents payable personally by appellant. In the future it is suggested that when a settlement is being put on the record, the court should affirmatively require the assent of the parties instead of depending upon their silence. Damiani, J. P., Suozzi, Shapiro and Cohalan, JJ., concur.